                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
             v.                        )      1:12-cr-00160-JAW
                                       )
MALCOLM A. FRENCH, et al.              )

             ORDER IN ANTICIPATION OF EVIDENTIARY HEARING

      Following the Court of Appeals for the First Circuit’s remand to this Court for

an evidentiary hearing regarding Juror 86’s responses to a jury questionnaire and

her motivation behind those responses, the Court clarifies certain issues for purposes

of the evidentiary hearing now scheduled for February 1, 2019.

I.    BACKGROUND

      On October 10, 2018, the Court of Appeals for the First Circuit issued its

mandate, remanding the Malcolm French and Rodney Russell cases to this Court “for

further proceedings” on their motion for new trial. United States v. French, 904 F.3d

111, 125 (1st Cir. 2018). On November 5, 2018, the Court denied the Defendants’

motion for recusal. United States v. French, No. 1:12-cr-00160-JAW, 2018 U.S. Dist.

LEXIS 188659 (D. Me. Nov. 5, 2018). On November 20, 2018, the Court held a

conference of counsel to determine how best to respond to the First Circuit’s remand.

Min. Entry (ECF No. 802). After discussion with counsel, the Court concluded that

Juror 86 should be appointed counsel, Order on Juror Right to Counsel (ECF No. 808)

(Order on Right to Counsel) and appointed Federal Defender David Beneman as

counsel for Juror 86. On January 14, 2018, the Court held another conference of
counsel to discuss the evidentiary hearing. Min. Entry (ECF No. 815). During the

conference, after consulting with counsel, the Court scheduled the evidentiary

hearing for February 1, 2018. Min. Entry (ECF No. 815). The Court also resolved

several issues, which are reflected in this Order.

II.   DISCUSSION

      A.      Issues to be Resolved Through the Testimony of Juror 86

      In its opinion dated September 17, 2018, the First Circuit discussed the issues

that the Court must resolve on remand. United States v. French, 904 F.3d 111, 116-

17 (1st Cir. 2018). “To obtain a new trial based on a juror’s failure to respond

accurately to questions asked of prospective jurors prior to their selection to sit as

jurors, ‘a party must first demonstrate that a juror failed to answer honestly a

material question on voir dire, and then further show that a correct response would

have provided a valid basis for a challenge for cause.’” Id. at 116 (quoting McDonough

Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556 (1984)) (emphasis in original).

These are, therefore, the two overriding issues to be resolved at the evidentiary

hearing: (1) did Juror 86 fail to honestly answer a material question; and (2) would a

correct response have provided a basis for a challenge for cause. On the second

question, the First Circuit explained further that “‘[t]he outcome of this inquiry

depends on whether a reasonable judge, armed with the information that the

dishonest juror failed to disclose and the reason behind the juror’s dishonesty, would

[have struck the juror for cause].” Id. (quoting Sampson v. United States, 724 F.3d

150, 165-66 (1st Cir. 2013)) (emphasis in French). The First Circuit wrote that a court



                                              2
may consider such factors as “the juror’s interpersonal relationships; the juror’s

ability to separate her emotions from her duties; the similarity between the juror’s

experiences and important facts presented at trial; the scope and severity of the

juror’s dishonesty; and the juror’s motive for lying.” Id. (quoting Sampson, 724 F.3d

at 166).

       There is another possibility, namely that Juror 86’s responses were “honest,

but mistaken.” Sampson, 724 F.3d at 164 n.8. If so, the First Circuit has written

that “in the absence of dishonesty, post-trial relief, if available at all, will require a

more flagrant showing of juror bias.” 1 Id. In Sampson, the First Circuit observed

that the United States Supreme Court concluded in McDonough that a “mistaken,

though honest,” response did not require a new trial. Id. at 164 (quoting McDonough,

464 U.S. at 555).

       B.       Burden of Proof

       The Defendants Malcolm French and Rodney Russell bear the burden of proof

on these issues. Id. at 117 (discussing the showing “that a defendant must make to

obtain a new trial”).

       C.      Confidentiality Issues

       The Court discussed the need for confidentiality about the juror’s name and

her son’s name. At one point the Government argued that the evidentiary hearing



1       There has been no suggestion that a third category of bias, “implied bias,” applies here. In a
concurrence, Justice O’Connor described “some extreme situations that would justify a finding of
implied bias.” Smith v. Phillips, 455 U.S. 209, 221-22 (1982). “Some examples might include a
revelation that the juror is an actual employee of the prosecuting agency, that the juror is a close
relative of one of the participants in the trial or the criminal transaction, or that the juror was a
witness or somehow involved in the criminal transaction.” Id. at 222.

                                                      3
itself should be sealed, but the Court rejected this contention based on its

understanding of the public right of access to the courts, particularly to criminal

proceedings. United States v. Kravetz. 706 F.3d 47 (1st Cir. 2013).

      The Court suggested that counsel agree to refer to the juror as “Juror 86” and

present a stipulation to the Court, which the Court would seal, confirming that the

person who appears to testify on February 1, 2019 is Juror 86. The Court also

suggested that counsel treat Juror 86’s son’s name as confidential, especially since he

was not responsible for whatever happened during voir dire. Counsel agreed to do

so.

      D.     Stipulations

      The Court urged counsel to enter into whatever stipulations would narrow the

issues. For example, counsel should be able to stipulate that Juror 86 is the mother

of a son who had been convicted of multiple marijuana and other drug charges. Also,

counsel should be able to agree on the status of Juror 86’s son’s criminal record, both

as of the date she completed the questionnaire in the fall of 2013, and at the time of

jury voir dire on January 8, 2014. The Court urged counsel to think about and

attempt to stipulate to whatever facts are not in dispute.

      E.     Son’s Criminal Record

      The Court acknowledged that counsel might wish to have Juror 86’s son’s

actual criminal record available to question Juror 86. If so, the Court reminded

counsel that the son’s criminal record should be redacted to eliminate personal

identifiers. See FED. R. CRIM. P. 49.1(a).



                                              4
      F.     Jury Deliberation Process

      The Court discussed with counsel not only those issues that would be before

the Court, but also those that would not. Under Federal Rule of Evidence 606(b), a

juror “may not testify about any statement made or incident that occurred during the

jury’s deliberations; the effect of anything on that juror’s or another juror’s vote; or

any juror’s mental processes concerning the verdict or indictment.” Counsel agreed

that they would not pursue such questioning.

      G.     Sequencing of Questioning

      At the conference, the Court discussed various alternatives for the questioning

of Juror 86. The Court acknowledged that in some cases, the judge will conduct the

initial examination of the juror. See United States v. Fuentes, No. 2:12-cr-50-DBH,

2013 U.S. Dist. LEXIS 115459 (D. Me. Aug. 15, 2013). For this case, the Court is of

the view that it would be better if counsel performed the questioning, largely because

the Court is required to act as the factfinder and the Court sees as potentially

problematic the mixing the roles of questioner and factfinder.

      There may be cases where a judge will conduct the questioning and limit or

even forbid cross-examination. See United States v. Zimny, 846 F.3d 458, 465 (1st

Cir. 2017); Fuentes, 2013 U.S. Dist. LEXIS at *3, n.3. In this case, however, the Court

will allow counsel for the defense and for the prosecution to engage in cross-

examination. Smith, 455 U.S. at 222 (“A hearing permits counsel to probe the juror’s

memory, his reasons for acting as he did, and his understanding of the consequences

of his action. A hearing also permits the trial judge to observe the juror’s demeanor



                                              5
under cross-examination and to evaluate his answers in light of the particular

circumstances of the case”); Sampson, 724 F.3d at 163 (“When defense counsel

attempted to probe her lies about P, she resisted that line of inquiry”); Neron v.

Tierney, 841 F.2d 1197, 1205-06 (1st Cir. 1988) (“[D]ue process may well demand

interrogation of a jury after the defendant makes some satisfactory threshold showing

of partiality or misconduct”) (emphasis in original).

        The Court initially concluded that Federal Defender David Beneman should

conduct a direct examination of Juror 86 and then defense counsel for Mr. French and

Mr. Russell should, in that order, conduct a cross-examination of Juror 86. Then the

federal prosecutor will be allowed to cross-examine Juror 86. Redirect and recross-

examination would be allowed as well.

        Counsel for Mr. French objected to this proposal, arguing that the Court was

somehow favoring Juror 86 over his client if the Court did not allow Mr. Hallett to

cross-examine Juror 86 first.    Defense counsel cited Sampson in support of his

argument. Believing that Sampson did not set down such a rule, the Court was

nonplussed by this argument and allowed Mr. Hallett to file a written memorandum,

providing the basis of his argument. On January 20, 2019, Attorney Jamesa Drake

filed a letter with the Court indicating that they were “unaware of any case-law that

directs a different order of examination” than the one the Court proposed. Letter from

Att’y James J. Drake to Hon. John A. Woodcock, Jr. at 1 (Jan. 20, 2019) (ECF No.

817).




                                              6
      Independently, the Court reviewed Sampson and other First Circuit caselaw

and found nothing that suggests the trial court must grant defense counsel the first

right to question a juror who is suspected of some sort of voir dire misconduct.

Instead, a court’s obligation in investigating potential juror misconduct or bias “is to

fashion a responsible procedure for ascertaining whether misconduct actually

occurred and if so, whether it was prejudicial.” French, 904 F.3d at117 (quoting

United States v. Paniagua-Ramos, 251 F.3d 242, 250 (1st Cir. 2001)). The court also

has the obligation, under Federal Rule of Evidence 611(a), “to exercise reasonable

control over the mode and order of examining witnesses and presenting evidence so

as to: (1) make those procedures effective for determining the truth.” FED. R. EVID.

611(a).

      In fact, the First Circuit has written that defense counsel does not have the

right to cross-examine a juror in similar circumstances.        The First Circuit has

consistently maintained that “[t]rial courts have considerable latitude in determining

how to best evaluate such assertions and thus assure jury impartiality in particular

cases.” Paniagua-Ramos, 251 F.3d at 250 (citing Neron, 841 F.2d at 1201). “Case

law makes clear that claims of jury taint are almost always case-specific. Thus, the

trial court—which is likely to have a superior ‘feel’ for the nuances of the case—ought

to be accorded considerable deference in fashioning procedures to deal with such

matters.” Neron, 841 F.2d at 1201. In light of this deference, the First Circuit held

that “a convicted defendant cannot lay claim to a constitutional right to cross-

question jurors in the absence of an adequate evidentiary predicate.” Id. at 1205.



                                              7
       The Court sees direct examination by Federal Defender Beneman as the most

effective way to begin the quest for the truth. Juror 86 responded to the written

questionnaire sometime in the fall of 2013 and she participated in voir dire in

January 2014, over five years ago. The Court views Federal Defender Beneman as

likely being helpful to orient Juror 86 as to her son’s criminal involvement in 2013

and 2014 and her knowledge of his record when she responded to the jury

questionnaire and participated in jury voir dire. See Order on Juror Right to Counsel

at 8 (“The focus is on what motivated Juror 86 in her responses then, not now”). If

the initial questioning were conducted by defense counsel, there is a risk of Juror 86

being intimidated or confused and her cohesive memory will never emerge.           In

contrast, a direct examination conducted by Federal Defender Beneman will allow

Juror 86 to provide the Court and counsel with her memory and explanation in an

organized and coherent fashion. Once she has explained her recollection, the Court

will allow cross-examination given its unrivaled value “in exposing falsehood and

bringing out the truth.” Pointer v. Texas, 380 U.S. 400, 404 (1965).

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR
                                       UNITED STATES DISTRICT JUDGE

Dated this 22nd day of January, 2019




                                             8
